—In a proceeding pursuant *379to Court of Claims Act § 10 (6), the claimants appeal from an order of the Court of Claims (Corbett, J.), dated July 20, 1993, which denied their motion for leave to file a late claim.
Ordered that the order is affirmed, with costs.
In order to obtain leave to file a late claim the claimant must establish that there is some merit to the claim asserted (De Olden v State of New York, 91 AD2d 1057). The claimant’s unsupported opinion that her motor vehicle accident might not have happened had the State installed a traffic light at the intersection where it occurred does not suffice to establish that her claim has merit (Nyberg v State of New York, 154 Misc 2d 199). We further note that the claimant’s 9-month delay in filing her claim is not adequately excused by her physician’s explanation that she had suffered, inter alia, a cerebral concussion and cervical strain for an unspecified period of time after the accident (see, e.g., Cabral v State of New York, 149 AD2d 453). Santucci, J. P., Joy, Friedmann and Florio, JJ., concur.